Audiovox Specialized Applications, LLC And Subsidiary (A Limited Liability Company) Consolidated Financial Report 11.30.2007 McGladrey & Pullen Certified Public Accountants McGladrey & Pullen, LLP is a member firm of RSM International an affiliation of separate and independent legal entities. Contents Report of Independent Registered Public Accounting Firm 1 Consolidated Financial Statements Consolidated balance sheets 2 Consolidated statements of income 3 Consolidated statements of members' equity 4 Consolidated statements of cash flows 5 Notes to financial statements 6-14 Report of Independent Registered Public Accounting Firm To the Members Audiovox Specialized Applications, LLC and Subsidiary Elkhart, Indiana We have audited the consolidated balance sheets of Audiovox Specialized Applications, LLC and Subsidiaryas of November 30, 2007 and 2006, and the related consolidated statements of income, members' equity, and cash flows for each of the three years in the period ended November 30, 2007.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provided a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Audiovox Specialized Applications, LLC and Subsidiary as of November 30, 2007 and 2006 and the results of their operations and their cash flows for each of the three years in the period ended November 30, 2007, in conformity with U.S. generally accepted accounting principles. /s/ McGladrey & Pullen,
